United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2188
                       ___________________________

                           Charles Mwangi Muguchia

                            lllllllllllllllllllllPetitioner

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                          Submitted: January 24, 2013
                           Filed: February 25, 2013
                                [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

      Kenyan citizen Charles Mwangi Muguchia petitions for review of an order of
the Board of Immigration Appeals (BIA), which upheld an immigration judge’s
decision denying him asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). Muguchia was denied asylum based on the
untimeliness of his application, and was denied withholding of removal and CAT
relief based on the merits of his requests. After careful review, we find no basis for
reversal. First, we conclude that we lack jurisdiction to review the BIA’s
determinations regarding the untimeliness of Muguchia’s asylum application. See 8
U.S.C. § 1158(a)(3). Second, we conclude that substantial evidence supported the
denials of withholding of removal and CAT relief. See Wijono v. Gonzales, 439 F.3d
868, 872, 874 (8th Cir. 2006) (standard of review); see also Uli v. Mukasey, 533 F.3d
950, 956-57 (8th Cir. 2008) (State Department reports can support factual finding of
changed conditions to rebut presumption of future persecution). Accordingly, the
petition for review is denied. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-